—Order, Supreme Court, New York County (Carol Arber, J.), entered on or about April 13, 1994, which denied defendants’ motions for summary judgment dismissing the complaint, unanimously modified, on the law, to grant the motion of defendant Vanguard Investigations Services, Inc., for summary judgment and otherwise affirmed, without costs.
Plaintiff Rudel was robbed at knifepoint on the second floor of defendant National Jewelry’s building located in the diamond district of Manhattan. Rudel suffered personal injuries and valuable gems were taken.
We agree with the IAS Court that questions of fact exist as to the liability of the owner and defendant managing agent for the loss and injuries. "[A] landlord has a duty to maintain minimal security measures, related to a specific building itself, in the face of foreseeable criminal intrusion upon tenants.” (Miller v State of New York, 62 NY2d 506, 513; see also, Nallan v Helmsley-Spear, Inc., 50 NY2d 507.) Here, the building is located in the diamond district. The presence of one unarmed security guard on the ground floor without other security precautions presents a jury question as to whether the duty owed was breached and the injury foreseeable.
However, liability may not be imposed on the defendant security guard company. Plaintiffs are not third-party beneficiaries of the contract between the defendant managing agent and defendant security guard company (Bernal v Pinkerton’s Inc., 52 AD2d 760, affd 41 NY2d 938; Herqing v New York Yankees, 166 AD2d 253, 255). The defendant security guard company did not assume a special duty of care to plaintiffs and the imposition of liability against it would contravene sound public policy governing the orbit of duty owed to non-contracting parties (see, Eaves Brooks Costume Co. v Y.B.H. Realty Corp., 76 NY2d 220, 226-227; compare, Palka v Service Master Mgt. Servs. Corp., 83 NY2d 579). Concur—Rosenberger, J. P., Rubin, Ross, Nardelli and Williams, JJ.